              Case 2:19-cv-01506-RSM Document 56 Filed 04/24/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
          MARTA LYALL,
 9                                                              CASE NO. C19-1506-RSM
10                                  Plaintiff,
11                                                              ORDER OF DISMISSAL
                  v.
12        BANK OF AMERICA; RUSHMORE
          LOAN MANAGEMENT SERVICES; US
13        BANK; FIRST AMERICAN TITLE; 7
14        JOHN AND JANE DOES,

15                                  Defendants.

16
17          This matter comes before the Court sua sponte and on its March 20, 2020 Order granting
18
     Defendants’ motions to dismiss. Dkt. #55. Having dismissed all claims against the named
19
     Defendants, the Court ordered Plaintiff to show cause for failure to effect service on the unnamed
20
21   defendants, John and Jane Does 1-7, within thirty (30) days. Id. at 20. Plaintiff was directed to

22   submit proof that the unnamed defendants were served pursuant to Fed. R. Civ. P. 4 or to provide
23   good cause for why service was not made within the time limit. Id. at 19. The Court cautioned
24
     that failure to respond would result in dismissal of this case.
25
            As of the date of this Order, Plaintiff has failed to file any response to the Court’s March
26
27   20, 2020 show cause order. Accordingly, the Court hereby finds and ORDERS:

28   //


     ORDER OF DISMISSAL - 1
            Case 2:19-cv-01506-RSM Document 56 Filed 04/24/20 Page 2 of 2



          1)     Petitioner’s claims against the unnamed defendants, Does 1-7, are DISMISSED.
 1
 2        2)     This matter is CLOSED.

 3
 4
          DATED this 24th day of April, 2020.
 5
 6


                                                A
 7
 8
                                                RICARDO S. MARTINEZ
 9                                              CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 2
